Formal sitting - Celebration of the European Parliament's fiftieth anniversary
(Short performance by the European Union Youth Orchestra, conducted by Pavel Kotla)
That was a beautiful rendition by the European Union Youth Orchestra with Pavel Kotla conducting. Thank you very much.
Ladies and gentlemen, I would like to welcome you all very warmly here to the Chamber to celebrate the 50th anniversary of the constituent session of the European Parliamentary Assembly. First and foremost, may I suggest that together, we welcome by acclamation all the former Presidents who are with us here today: Emilio Colombo, Lord Henry Plumb, Enrique Barón Crespo, Egon Klepsch, Klaus Hänsch, José Maria Gil Robles, Nicole Fontaine and Josep Borrell Fontelles. Welcome to all of you, esteemed former Presidents of the European Parliament.
(Sustained applause)
May I also extend a very warm welcome to Janez Janša, the President-in-Office of the European Council, and José Manuel Durão Barroso, the President of the European Commission. Of course, Mr Barroso, you are a familiar face here in the Chamber, but you are especially welcome today.
(Applause)
It is a particular pleasure to welcome Lluís Maria de Puig, President of the Parliamentary Assembly of the Council of Europe, here to the Chamber of the European Parliament. A warm welcome to you.
(Applause)
It is a pleasure to welcome the Presidents and Speakers of the Parliaments of Belgium, Herman van Rompuy, of Italy, Fausto Bertinotti, and of the Dutch Senate, Yvonne Timmerman-Buck, who together with other representatives of the Parliaments of Bulgaria, the Czech Republic, Estonia, France, Germany, Hungary, Ireland, Latvia, Lithuania, Luxembourg, Poland, Portugal, Romania, Slovakia, Slovenia and the United Kingdom have joined us here in the European Parliament today and whom I would also like to welcome.
(Applause)
I welcome the Presidents of the other European institutions: for the European Court of Justice, Peter Jann, the President of the First Chamber; for the European Court of Auditors, its President Vítor Caldeira; for the European Economic and Social Committee, President Dimitris Dimitriadis; for the Committee of the Regions, Luc Van den Brande; and the Ombudsman, Nikoforos Diamandouros. Welcome to the European Parliament.
(Applause)
It is a pleasure to welcome the local and regional representatives: the Mayor of Strasbourg, Fabienne Keller, the President of the Regional Council of Alsace, Adrien Zeller, the President of the Conseil Général du Bas-Rhin, Philippe Richert, and the Prefect of the Region of Alsace and Bas-Rhin, Jean-Marc Rebière. Welcome to the European Parliament.
(Applause)
Ladies and gentlemen, seat 146 is occupied by our colleague Astrid Lulling, who is the only one of us to have been a Member of the European Parliament in the days before it was directly elected.
(Sustained applause)
Almost exactly 50 years ago, on 19 March 1958, the Common Assembly of the three European institutions - the European Economic Community, the European Atomic Energy Community and the European Coal and Steel Community - convened for the first time here in Strasbourg in what was then the 'Maison de l'Europe'. The Assembly consisted 'of representatives of the peoples of the States brought together in the Community', as stated in the Treaty of Rome, which had entered into force a few weeks earlier.
Today, we are celebrating this anniversary because we are the direct successors to that Parliamentary Assembly, and its original 142 Members, in a line of continuity.
The first President of this Common Assembly was the great Robert Schuman. In his inaugural address, he said that the Assembly would play a key role in developing the European spirit, 'for which', he said, 'the Assembly was and remains the crucible'. I believe that this is as true now as it was then. At the same time, Robert Schuman warned his colleagues, at that constituent session, that parliamentary work with 142 Members - from six countries at that time - would require discipline from everyone and of course this is even more relevant today, with 785 Members from 27 countries, as we all know!
Not long after the constituent session, our predecessors began to call their institution the 'European Parliament', albeit informally at first, for the term did not appear in the European Communities' founding Treaties. It was not until four years later, in March 1962, that the Parliamentary Assembly took a decision to style itself the 'European Parliament'.
Although the founding Treaties of the European Communities stated that the Assembly 'shall draw up proposals for elections by direct universal suffrage in accordance with a uniform procedure in all Member States' and that 'the Council shall, acting unanimously ... lay down the appropriate provisions, which it shall recommend to Member States for adoption in accordance with their respective constitutional requirements', it was not until 1976 that the Council - on the basis of the European Parliament's recommendation of 20 September 1976 - adopted a legislative act for the conducting of direct and universal elections to the European Parliament.
Ladies and gentlemen, the Parliamentary Assembly initially had virtually no powers of its own. Our predecessors know that developing the European parliamentary dimension would be a long process and that this would require a clear compass, commitment, patience and stamina from them and subsequent generations. Step by step, the European Parliament secured more and more powers of its own, becoming ever more conscious of its responsibilities and scope for action, and I believe I can say on behalf of everyone here that today it is genuinely worthy of its name.
(Applause)
Today we are the representatives of almost 500 million Union citizens and we reflect all the different strands of the political spectrum in the European Union. We are the freely elected Parliament of the European Union, united in our efforts to achieve the best and most convincing solutions. We have become self-assured and a major player in European politics.
Ladies and gentlemen, we have reason to derive great satisfaction from that.
This process began in 1958 and there have been milestones along the way, on our shared path towards European integration. In 1971 the European Community was given its own budget, and since then the European Parliament has played a key role in the adoption of successive budgets. In 1979 the first direct elections to the European Parliament were held. In 1986, with the Single European Act, the name 'European Parliament' finally took legal effect. With the entry into force of the Maastricht Treaty 15 years ago, the European Parliament was finally granted full codecision powers in initial areas of Community policy, enabling it to make a real contribution to the framing of legislation, and apply the brakes, if necessary, against the will of the Council. The Amsterdam Treaty further enhanced these codecision rights, while the Lisbon Treaty will establish codecision as the rule in the crafting of European legislation, and therefore refers, appropriately, to the 'ordinary legislative procedure'.
Today, we are 785 Members from 27 European nations. We represent more than 150 national political parties, most of which have joined together to form the seven parliamentary groups. We are both a legislative and a budgetary authority, on an equal footing with the Council. We exercise oversight over the European Commission and elect its President, and the Commission cannot take office without our approval. We are an advocate for the primacy of Community law, and we are the citizens' chamber of the European Union.
Three weeks ago we adopted the Treaty of Lisbon, which will further strengthen our powers. In future, decisions on important issues of current concern to citizens in the European Union can be taken only if a majority in the European Parliament gives its consent. This also applies to key issues of justice and home affairs. However, this is no reason to be complacent and it is certainly not the outcome of an inevitable process. We had to fight every inch of the way.
I would like to thank everyone who, over the past five decades and in the capable hands of our Presidents, has worked to strengthen the parliamentary dimension of European integration and rendered a valuable service to that process. Thank you to the Members of the European Parliament, past and present!
(Applause)
Jean Monnet once said: 'Nothing is possible without people, and nothing is permanent without institutions'. I would also like to take a moment to remember Paul-Henri Spaak, the first President of the Common Assembly of the European Coal and Steel Community (ECSC) - the institution that preceded the European Parliament - who, with his report after the Messina Conference in June 1955, made a major contribution to the preparation of the Treaty of Rome.
The path towards parliamentary democracy in the European Union has followed a logic that is familiar to us from the history of the European nation states. What we have created is an institutional balance between the national and the European level, which is a major success and reflects the interaction between the various levels of shared governance in Europe. An important element of this balance is the European Parliament's good cooperation with the national parliaments, which is of special concern to us. I am very happy to see that almost all the national parliaments of the Member States of the European Union have sent high-level representatives to be with us today.
(Applause)
I would ask all of you - the Members of the European Parliament and the members of the national parliaments - to play your part in the endeavour to maintain that cooperation in future.
The Treaty of Lisbon and the Charter of Fundamental Rights will make a decisive contribution towards making democracy and parliamentarianism in the European Union a reality at all levels. We can be proud, ladies and gentlemen, of our consistent and unequivocal support for the Reform Treaty and for the Charter of Fundamental Rights.
(Applause)
We do need the critical public and critical monitoring of our work. However, we are also entitled to fairness. The European Union, in all its diversity, is more complex than any other community in the world. I would ask the media - which play a vital role in our communication with citizens - to bear that in mind. The European Union should not be used as a scapegoat for national failures.
(Applause)
One of the greatest successes of our European vision over the past 50 years has been the assertion of democracy and freedom all over Europe. Today, Estonia, Latvia, Lithuania, Poland, the Czech Republic, Slovakia, Hungary, Slovenia, Bulgaria, Romania and reunited Germany are members of the European Union - an achievement which we could only dream of and which has become a reality in our lifetime. Today - as the Berlin Declaration of 25 March 2007 says - we, the citizens of the European Union, have 'united for the better'. That is a cause for great joy.
In taking stock of the past 50 years, it is important that we look to the future. We should remind ourselves self-critically which aspects of Europe's parliamentary dimension are still unsatisfactory.
Unlike the national parliaments, we still do not have the possibility, in the budget procedure, to decide on the raising of our own financial resources.
Parliamentary government generally entails parliamentary control of the military; however, the European Union's common foreign security and defence policy is still incomplete and does not provide for proper linkage between national and European responsibilities.
We still do not have a uniform electoral law, which means that we are still lacking an important prerequisite for effective European political parties that can stand for election to the European Parliament with single lists of candidates.
With patience, stamina and a good compass, the European Parliament has fought to assert its position in Europe ever since the first session of the European Parliamentary Assembly, and it must and will continue to do so in future. As Europe's directly elected supranational assembly, the European Parliament is held up as a model for similar efforts in other regions of the world. I witness this, and so do you, when we visit other parts of the world.
When Robert Schuman took office as the first President of the European Parliamentary Assembly on 19 March 1958, this positive development of Europe's parliamentary dimension would have been almost impossible to predict. However, Robert Schuman had a vision. He spoke of the European idea which, he said, had to be revived, describing this as 'la relance de l'idee européenne'. Today, after the crises surrounding the failed Constitutional Treaty, what could be a better leitmotif for the task that lies ahead?
On 19 March 1958 Robert Schuman, in his brief address, expressed his concern that a technocratic view of matters could cause European integration to wither away. This is as true today as it was then. Robert Schuman was realistic, modest and clear in his description of the opportunities available to the Parliamentary Assembly, which he presided over until 1960: 'Nous désirons contribuer', he said in his warm and resonant voice, 'à créer un noyau de la structure européenne.'
Robert Schuman ended his first address as the President of the European Parliamentary Assembly by pledging to work to unify our continent, to unify Europe, which he believed must see itself as a community of values uniting the free nations of our continent: 'Ainsi seulement l'Europe réussira à mettre en valeur le patrimoine total qui est commun à tous les pays libres.'
I would like to build on this. The European Union is a community of values. Our institutions are not an end in themselves, but are there to serve our values: the dignity of the individual, human rights, democracy, law, and economic and social prosperity. They serve the principles of solidarity and subsidiarity. Europe means respect for each other, respect for our diversity, respect for the dignity of all our Member States, large and small. This respect cannot be imposed, but is an essential prerequisite for our mutual understanding and common action. Respect for European law, which enables us to resolve our conflicts amicably and achieve a balance of interests in a peaceful way, must be continually renewed through the unwritten rules that govern our relations in Europe: consideration and respect for one another.
(Applause)
I would like to encourage and urge everyone - no matter where we stand on the political spectrum - to continue to show this respect for each other.
If this mutual respect - marked by tolerance for one another's convictions but remaining true to our own, while being prepared to strike compromises - is successful, the European Union and the European Parliament can stand as a model for peace in the world.
Our European legacy is preserved in the peace and unity of our nations, which have joined together to form the European Union. We honour Robert Schuman and all the Members of the first European Parliamentary Assembly by endeavouring to be true to their legacy, by working for a responsible and open European Parliament that is close to citizens, but which has the resolve, when necessary, to provide political leadership. If we continue to work resolutely here, we have no reason to fear the judgment of those who come after us and who, in 2058, will take stock of our work today as they celebrate the European Parliament's 100th anniversary.
Colleagues, ladies and gentlemen, let us rejoice together in the freedom, peace and unity of our European continent, which we are privileged to serve.
(Loud and sustained applause)
President-in-Office. - (SL) 'My address cannot be devoid of emotion.' This is how the first President of the European Parliamentary Assembly, Robert Schuman, addressed this respected House for the first time on 19 March 1958. Fifty years later, on your festive anniversary, we feel exactly the same.
Here I am addressing not only 142 national, but also 785 directly elected Members of the European Parliament. Looking back at the road we have left behind and at the blossoming of European democracy over the last 50 years should make us proud and very grateful to the fathers of the European concept. At the same time we are charged with the responsibility to continue the European story of peace, cooperation and prosperity to the best of our ability.
Let us recall the year 1958: society faced with the consequences of two destructive wars, the world of bipolar posturing by western and eastern powers, the cold war, the Cuban revolution, the first chip, nuclear experiments and the launch of the first space satellite. One hundred and sixty-eight million Europeans were united as the six members of the European Union, which healed war wounds, prospered economically and, together with the Euroatlantic Alliance, secured peace and democracy in the area. Sadly, the greater part of the remainder of Europe lived in a totalitarian environment of civil and economic stagnation or even regression.
In 2008 we are faced with a completely different picture: the multipolar world is concerned not only with economic and political competition, but also increasingly with cooperation in search of solutions to the present challenges. The elimination of borders that divided Europe from the Berlin Wall, the elimination of the Iron Curtain and the monitoring of internal borders will continue at the end of this month with the elimination of aerial borders within the enlarged Schengen area.
The territory of the European Union is more than three times larger than 50 years ago and it has three times more inhabitants, 23 official languages, a stronger internal market and a common currency. On average, the life expectancy of its citizens is eight years longer. Twenty-seven leaders of governments and nations - one third of us were living in totalitarian regimes 20 years ago - will be making decisions around the same table tomorrow. Today almost the whole of Europe lives in freedom and democracy. We should be aware of this achievement and celebrate it.
The life and work of the European Parliament since 1958 clearly reflects the progress achieved through integration over the last 50 years. After the initial advisory role, in the early seventies you gained the first real competences in respect of the European budget, and at the end of the seventies you had the first direct elections. With new agreements you obtained stronger competences in adopting legislation and appointing the top European political representatives. The new European Commission is also unable to exist without your confidence.
In the same way that the Treaty of Rome brought new responsibilities to Parliament in 1958, the Treaty of Lisbon, 50 years later, represents a big step forward for the European Parliament. The codecision procedure will spread to almost all European policies, and the role of Parliament in democratic supervision, the creation of international agreements and the appointment of the top European representatives will be strengthened.
I was very pleased when at the plenary session last month you adopted the report on the Lisbon Reform Treaty with a large majority. I would also like to congratulate all the Member States which have already successfully concluded ratification procedures, and I hope that they will soon be followed by all the remaining Member States.
Where the first 50 years of the European Union were devoted to the European agenda, our political and economic development and reforms, the next 50 years will certainly be focused on the global agenda as well. This is clearly indicated in the list of topics for tomorrow's session of the European Council.
It is absolutely clear that we can find appropriate solutions to the Lisbon challenges, the ecology and energy issues and the turmoil in the financial markets only if we take global trends and players into account and include them in our activities.
This applies to human rights and intercultural dialogue too, where you, the European Parliament, certainly have a leading role. I would like to take this opportunity, on behalf of the European Council, to express recognition of your role in pointing out human rights violations and monitoring elections and of the work of your delegations in international institutions such as the United Nations Human Rights Council. Your role within the framework of joint Parliamentary assemblies is also important and gives added value to European Union policies regarding third countries and regions.
Through your activities and meetings with high-ranking guests during the Year of Intercultural Dialogue, you are strengthening one of the basic European traditions, that is to say the fact that mutual respect and understanding are the basis of coexistence in Europe as well as in the world as a whole.
The range of activities of the European Union is constantly broadening, but they are all governed by a single rule: success is proportional to the degree of unity among the Member States, sectors, common interest groups and generations and within regional, national, European and global factors. Here the institutions of the European Union must serve as an example.
'Every person is a new world. Only institutions that preserve the collective experience can mature.' With this thought Jean Monnet takes us one step closer to explaining why the vision of the European Union is still often different from reality and why many Europeans, despite the very evident successes of the last 50 years, still doubt the benefits of European integration. To understand and value freedom, peace and diversity, the absence of borders and the benefits and future prospects of a united Europe, we must always be aware that there are other, much worse alternatives.
That is why our common task is to keep the European collective experience alive. From it we can draw strength to meet the current challenges. Thoughts of the past must be united with those for the future. Had we not joined forces 50 years ago, we would probably not be living in peace and prosperity today. The same can be said about the next 50 years. If we do not search together for low-carbon and energy-saving solutions, we will not succeed in slowing down climate change. We will face ever more floods, hurricanes, drought, new diseases, endangered ecosystems and climate refugees. It is essential that the results of European decisions and activities be sufficiently concrete and tangible for citizens to understand the crucial importance of the European Union in the preservation and improvement of their quality of life.
Mr President, ladies and gentlemen, I would like to thank you for your contribution to the development of the European Union over the last 50 years. I know what it has all meant for our generations. Actually, I was born in the same year as the European Parliament.
Until the end of this mandate and beyond, I wish you much success in your work, plenty of new ideas and steady persistence in the development of European values, democracy and way of life.
I am convinced that when celebrating the next round anniversary of this European house of democracy, we will again be able to celebrate visible progress in Europe.
(applause)
Many thanks to the President of the European Council. I would now like to ask the President of the European Commission, José Manuel Durão Barroso, to take the floor.
President of the Commission. - (FR) Mr President of the European Parliament, Mr President-in-Office, Presidents of the various European institutions, former Presidents of the House, ladies and gentlemen, representatives of the national parliaments, visiting guests, I am very pleased to be celebrating the European Parliament's first half century with you today. This anniversary has a considerable symbolic and political meaning for our Europe. Fifty years ago Robert Schuman presided over a new single Assembly. The three European Communities had just created the first version of a European democracy. Since then, this fundamental political choice has been relentlessly reaffirmed at each stage of European integration.
Before anyone else, the founding fathers had the intuition that the emerging Europe required robust democratic European institutions to embody the increasingly stronger ties between the Six. In accordance with Jean Monnet's inspired vision, these institutions also had to be able to evolve to accompany what they sensed as the dual events of the future: deeper integration and geographic enlargement. I must tell you it is still extremely moving to see you all here in this house of European democracy, representatives directly elected by nations who until very recently had been divided by dictatorships that prevented Europe from drawing breath in freedom.
(Applause)
The institutional triangle the founding fathers bequeathed us is a model unique to the world that has certainly proved its vitality and solidness after 50 years. It has adapted to a substantial extension of the scope of the tasks entrusted to the Community, and now to the EU. It has also coped with a significant dynamic enlargement of our Union.
We owe this success to the ingenuity and equilibrium of our institutional model, which does not follow a classic distribution of powers. We also owe this success to our operating method, which respects both the Community method and the principle of subsidiarity.
The institutions, however, are not an end in themselves. They remain at the service of an ideal and objectives. They are at the service of our citizens. The stronger the institutions, the better they can serve this ideal and our citizens.
Above all, the founding fathers wished to build Europe for the sake of peace. They wanted to build that new Europe through solidarity. They chose the economy as the driving force behind their political vision and their objectives.
Fifty years on, Europe at peace, enlarged to continental dimensions, needs strong institutions to cope with the challenge of its time: globalisation. No Member State can take up this challenge alone. Through its experience in opening up markets along with rules that embody its values of freedom, solidarity and sustainable development, only Europe simultaneously has the dimensions, the institutions and the instruments required to handle and shape globalisation.
To take up this challenge, the Europe of the 21st century must unite to reap success in the knowledge-based economy, provide jobs for European women and men, and make its economy more dynamic. It must take up its rightful place on the world stage: a European power, bereft of arrogance, a Europe that will be in a position to propose - not impose, but propose - the values of freedom and solidarity to the world.
We will succeed if we maintain a constructive partnership between our institutions.
Within this partnership I wish to congratulate Parliament on its contribution to the European project in all aspects of the daily lives of all our citizens. In its 50 years this House has gained many competences and a considerable amount of power. I mean power that translates as legitimacy arising directly from the votes of European women and men. I also mean power in the formal sense: codecision, budgetary power and democratic control over the European institutions. What I really mean is political influence. The EP has imposed itself simultaneously as a colegislator sharing responsibility within the institutional triangle and in European public life, but also by forging ever closer links with the national parliaments, a large number of which are represented here today.
The power acquired by the EP down through the years has served only to strengthen Europe as a whole. A strong European Parliament is an essential partner for the other institutions, and - I must emphasise this - for the European Commission. I think I may say that the relationship between our two institutions is increasingly close, solid and mature, and that pleases me very much indeed.
When the Lisbon Treaty is ratified, it will strengthen the Community institutions even further. It will broaden the powers of the European Parliament. It will bolster the dual democratic legitimacy of the Commission through stronger links to the European Parliament and European Council. It will give the European Council a stable presidency, which will ensure that the preparation and monitoring of European Council meetings are more consistent. It will develop the role of the High Representative of the Union for Foreign Affairs and Security Policy, who will also be Vice-President of the European Commission.
By reinforcing the legitimacy and efficiency of our institutions, the Lisbon Treaty represents a major step forward for the European Union.
Today, and tomorrow, we must understand that there can be no zero sum game between the institutions. None of our institutions should be strengthened to the detriment of the others. On the contrary, we all want stronger European institutions if Europe is to be more efficient and more democratic. All our institutions will gain from the consolidation of Europe's institutional architecture.
Ladies and gentlemen, in relation to the date we are commemorating today a quote occurred to me from a great Portuguese author, Agustina Bessa Luis. She said: 'At 15, one has a future, at 25, a problem, at 40, an experience, but before the half-century, one really has no history at all'.
Today the European Parliament, this house of European democracy, can proudly claim it has a fine history in its past, I am sure, but also in its future. It is for that reason that I would like to offer you, on behalf of the European Commission and on my own behalf, my most sincere congratulations and my very best wishes for your work towards a united Europe.
(Applause)
Many thanks to the President of the European Commission. I would now like to welcome Hans Joachim Opitz, who is also here with us today and is representing all the former Secretaries-General.
We now have the pleasure of listening once again to the European Union Youth Orchestra.
(Short performance by the European Union Youth Orchestra)
(Loud applause)
(The House rose and listened to the European anthem)
(The sitting was suspended at 4.15 p.m. and resumed at 4.20 p.m.)